Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The plaintiff and defendant were joint tenants of an estate for years, and this bill was filed to compel the defendant to contribute for improvements made by plaintiff on the joint property.
The object of the appeal seems to be, to deprive the defendant of his interest in the lease. This of course it is impossible to do. The court below has gone very far, in rendering all the relief to which the plaintiff is entitled, and there is certainly nothing in the decree which can be the subject of complaint on his part.
The judgment is affirmed, with costs.